 


109 HR 4045 IH: Rabbi Arthur Schneier Congressional Gold Medal Act
U.S. House of Representatives
2005-10-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 4045 
IN THE HOUSE OF REPRESENTATIVES 
 
October 7, 2005 
Mrs. Maloney (for herself, Mr. Lantos, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a congressional gold medal to Rabbi Arthur Schneier in recognition of his pioneering role in promoting religious freedom and human rights throughout the world, for close to half a century. 
 
 
1.Short titleThis Act may be cited as the Rabbi Arthur Schneier Congressional Gold Medal Act. 
2.FindingsThe Congress finds as follows: 
(1) Rabbi Arthur Schneier, Spiritual Leader of Park East Synagogue and Founder and President, Appeal of Conscience Foundation, has played a pioneering role in promoting religious freedom and human rights throughout the world, for close to half a century.  
(2)The President of the United States awarded him the Presidential Citizens Medal for his service as an international envoy for four administrations and as a Holocaust survivor, devoting a lifetime to overcoming forces of hatred and intolerance. 
(3)He received the United States Department of State Special Recognition Award from Secretary Colin Powell for … his ecumenical work in favor of mutual understanding, tolerance and peace…. 
(4)In China in 2004, he headed an interfaith Appeal of Conscience Foundation delegation which met with government officials on behalf of religious freedom and strengthened exchanges between religious communities in China and the United States. 
(5)He has regularly led delegations of religious leaders to China in since the early 1980’s. 
(6)In the Former Soviet Union, Rabbi Schneier was, in 2004, the keynote speaker at the Interreligious Conference on Peace hosted by Patriarch Aleksey II. 
(7)In Armenia in 2002, he held meetings with the Catholics and government leaders to help ease tensions between Armenia and Turkey. 
(8)In Yugoslavia, he convened the Religious Summit on the Former Yugoslavia in Switzerland and the Conflict Resolution Conference in Vienna, mobilizing religious leaders to halt the bloodshed in former Yugoslavia (1992, 1995). 
(9)In the Balkans, Caucasus, and Central Asia, he initiated the Peace and Tolerance Conference in Istanbul, Turkey, in cooperation with the Turkish Government and the Ecumenical Patriarch Bartholomew I (1994). 
(10)In Bosnia-Herzegovina, he met with top government and religious leaders in Sarajevo to promote healing and conciliation between the Serbian Orthodox, Muslim, Catholic, and Jewish communities (1997). 
(11)Rabbi Schneier initiated the interfaith appeal to the United Nations for the worldwide protection of holy sites, which was adopted by the United Nations General Assembly in May 2001 as the resolution for the Protection of Religious Sites. 
(12)In 1980, he initiated the Annual Seminar on Religious Life to educate Foreign Service officers in the religious traditions of the countries of their assignment. 
(13)The Foreign Service Institute honored him in 2001 for 20 years of excellent cooperation in furthering the objective of religious freedom.  
(14)He has been very active in humanitarian missions, such as mobilizing the American religious community in support for the victims of the Armenian and Turkish earthquakes. 
(15)A United States Alternate Representative to the United Nations General Assembly and Chairman of the United States Commission for the Preservation of America’s Heritage Abroad, he was one of 3 American religious leaders appointed by the President of the United States to start the first dialogue on religious freedom with President Jiang Zemin and other top Chinese leaders (1998). 
(16)He was a United States delegate to the Stockholm International Forum for the Prevention of Genocide (2004). 
(17)Born in Vienna, Austria, in 1930, Rabbi Schneier lived under Nazi occupation in Budapest during World War II and arrived in the United States in 1947. 
(18)He holds the Ordination and Doctor of Divinity Degree from Yeshiva University. 
(19)In 2004, Yeshiva University honored him by establishing the Rabbi Arthur Schneier Center for International Affairs. 
3.Congressional Gold Medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Rabbi Arthur Schneier in recognition of his pioneering role in promoting religious freedom and human rights throughout the world, for close to half a century. 
(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal. 
5.Status of medals 
(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. 
(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items. 
6.Authority to use fund amounts; proceeds of sale 
(a)Authority to use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such amounts as may be necessary to pay for the costs of the medal struck pursuant to this Act. 
(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals authorized under section 4 shall be deposited into the United States Mint Public Enterprise Fund. 
 
